Citation Nr: 1824472	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) greater than 70 percent.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from August 1989 to December 1989 and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was of record.


FINDINGS OF FACT

1.  Prior to July 16, 2013, the Veteran's PTSD was manifested by symptoms which are more consistent with occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment. 

2.  Since July 16, 2013 the Veteran's PTSD disability was manifested by symptoms that are more consistent with total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 70 percent prior to July 16, 2013 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


2.  Beginning July 16, 2013, the criteria for a 100 percent disability rating for PTSD are been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

For the increased rating issue on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Increased Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected psychiatric disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). 

Mental health disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015). 

The Board is cognizant that DSM-IV diagnoses and GAF scores are still evidence that should be considered in assessing claims.  The regulation change does not remove the previous diagnoses and GAF scores from the record; they are still evidence that has to be considered and weighed.  See VBA Live Manual, M21-1, Part III.iv.3.A.6.e (DSM-5 and Mental Disorders Specialty Examinations); Part III.iv.4.H.1.k. (Removal of the GAF Score From the DSM and Assigning Evaluations Based on Prior GAF Score).

Under the General Rating Formula, a 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  The 70 percent disability rating regulation, in particular, contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies "in most areas."  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117. 

The Veteran's service-connected PTSD is currently assigned a 70 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Rating Prior to July 16, 2013

On November 10, 2010 the Veteran underwent a VA examination.  The Veteran had been married for 20 years.  He described his relationship with his spouse as children as "okay", but has anger problems and is verbally abusive.  He had no friends, but went camping occasionally for leisure.  He had also been violent at work.  

The examiner noted that the Veteran has poor psychosocial functional status.  Relationships at home were characterized by Veteran's irritability and verbal abusiveness.  Reports physical and verbal altercations at work, frequent tardiness, frequent absences due to PTSD-related depression with no friends and virtually no leisure activities.  

The examiner found unremarkable psychomotor activity, slow speech, cooperative attitude, constricted affect, anxious mood, intact attention, oriented to person, place and time, unremarkable thought process, no delusions, understanding judgment, average intelligence and good insight.  The Veteran had daily sleep impairment, nightmares, fights at work, obsessive ritualistic behavior such as looking out windows, scanning for intruders and locking doors and windows.  He also became panicked with in crowded areas.  There were no suicidal or homicidal ideations.  His impulse control was fair.  Remote memory was normal and recent and immediate memory were mildly impaired.  

The November 2010 examiner described the effects of his PTSD as resulting in deficiencies in judgment, thinking, relations, work and mood.  

In May 2013 the Veteran underwent another VA examination and was diagnosed with PTSD, depression and anxiety disorder NOS.  The Veteran was described as having symptoms resulting in occupational and social impairment with reduced reliability and productivity.  The Veteran had been employed as a postal clerk for over 20 years, but reported conflicts at work.   

His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work or a work like settings.  

The examiner opined it seems more likely than not that Veteran is functioning at or similar level of functioning since initial assessment in November 2010.  He has been able to maintain employment with effort, level of social functioning, although low, seems also similar compared to initial evaluation.  Of significance might be that the Veteran feels subjectively more depressed and isolative and is willing to try psychotropics at this point which could be attributed to PTSD symptoms.

Collectively, the aforementioned medical evidence from that period reflects that the Veteran's disability was manifested by nearly constant depressed mood, chronic sleep impairment, mild memory loss, disturbances in mood and motivation, markedly diminished interest, psychomotor impairment, fatigue and difficulty maintaining relationships.  The Board finds that the severity of his disability is consistent with the symptoms that results in social and occupational impairment with deficiencies in most areas.  These symptoms are consistent with the criteria for a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The objective findings from this period, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9434.  At no point during the period under appeal has the evidence demonstrated that the Veteran's depression disorder is manifested by symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran was found to be oriented, sufficiently groomed, and able to care for himself.  The Veteran has not been assigned a GAF scaled score that was indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's depression disability does no more than contribute to his difficulty with social and occupational functioning with others.  These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Accordingly, the next higher rating of 100 percent is not warranted at any point prior to July 16, 2013.

Rating Since July 16, 2013

The Veteran submitted a July 16, 2013 private treatment record which stated that the Veteran's appearance was disheveled, he avoided eye contact and was, at times, incoherent in his thought process and verbalization.  It was apparent that he did not maintain minimal personal hygiene.  The Veteran reported that he has persistent hallucinations in the form of flashbacks, particularly associated with loud noises and crowds.  He has grossly inappropriate behavior in the form of exaggerated responses to routine frustrations and life events.  His family reports him as irritable, easily aroused and angered and frequent use of abusive language.  He reports suicidal ideation.

The examiner stated it is was her opinion that the Veteran suffers from total occupational and social impairment due to his PTSD symptoms, including, but not limited to gross impairment in thought processes and communication, hallucinations grossly inappropriate behavior, inability to perform daily activities and memory loss.  

An August 2014 lay statement from a coworker described the Veteran as having anger problems that impacted his ability to get along with others.  His anger caused him to make substantial mistakes at work and impacted his attention span.  He is isolated from others, does not respond or respect authority, is very forgetful, and creates a very difficult working environment.  

The Veteran most recently underwent a VA examination in August 2017.  The Veteran was described as having symptoms resulting in occupational and social impairment with reduced reliability and productivity.  His symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like settings, suicidal ideation and spatial disorientation.  

Accordingly, based this competent lay and medical evidence, the Board finds that the Veteran's PTSD disability has clearly worsened starting on July 16, 2013, the date of the private psychiatric examination report.  Although the August 2017 VA examiner concluded that the Veteran's disability was productive of occupational and social impairment with reduced reliability and productivity, the symptoms recorded from clinical evaluation are more consistent with those symptoms associated with a total, 100 percent, disability evaluation.  On this record, the Board finds that, beginning on July 16, 2013, the Veteran's service-connected disability picture was productive of a level of impairment that closely approached total occupational and social inadaptability.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  In reaching this conclusion, the Board acknowledges that it appears that the Veteran is employed.  However, the Veteran's credible testimony along with the lay statement from his coworker describe significant difficulties at the work place resulting from his PTSD.  Further, the Veteran has limited social interaction essentially limited to his wife and close family. In light of these difficulties and the report of symptoms reported by the Veteran as documented in the medical evidence, the Board will afford the Veteran the benefit of the doubt and assign a 100 percent schedular rating for PTSD effective from July 16, 2013.  

In summary, the Veteran's symptomatology supports the assignment of evaluation of 70 percent prior to July 16, 2013, and 100 percent from July 16, 2013.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD prior to July 16, 2013 is denied.

Entitlement to a 100 percent evaluation for PTSD is granted effective from July 16, 2013 is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


